Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s preliminary amendment, filed on 4/14/2020, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-8, 13-18, and 25-30.	
	
	
Specification
The specification submitted 4/14/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 4/14/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 has been considered by the examiner.


	Allowable Subject Matter

Claims 1-8, 13-18, and 25-30 are allowed.



Pertinent prior art that does not anticipate or render obvious the claimed invention: 
US # 20180033799
US # 20170062471

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the charge storage structure includes charge trapping patterns spaced apart from each other in the vertical direction, each of the charge trapping patterns facing one of the gate electrodes in the horizontal direction, and wherein a first length in the vertical direction of an inner sidewall of at least one of the charge trapping patterns facing the tunnel insulation pattern is less than a second length in the vertical direction of an outer sidewall of a respective at least one of the charge trapping patterns facing the first blocking pattern.

Regarding Claim 14, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the charge storage structure includes charge trapping pattern structures spaced apart from each other in the vertical direction, each of the charge trapping pattern structures facing a corresponding one of the gate electrodes in the horizontal direction, and wherein each of the charge trapping pattern structures includes first and second charge trapping patterns that are sequentially stacked in the horizontal direction on an 

Regarding Claim 26, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the charge storage structure includes charge trapping patterns spaced apart from each other in the vertical direction, each of the charge trapping patterns facing a corresponding one of the gate electrodes in the horizontal direction, and wherein the dummy tunnel insulation pattern and the dummy blocking pattern include materials substantially the same as those of the tunnel insulation pattern and the blocking pattern, respectively, and the dummy charge trapping pattern includes a material different from that of the charge trapping patterns.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899